 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 635 
In the House of Representatives, U. S.,

July 13, 2009
 
RESOLUTION 
Expressing the gratitude of the House of Representatives for the service of M. Pope Barrow, Jr. 
 
 
Whereas M. Pope Barrow, Jr., was appointed to the Office of the Legislative Counsel of the House of Representatives in 1968; 
Whereas M. Pope Barrow, Jr., has provided 40 years of service to the House as a member of the Office of the Legislative Counsel under eight successive Speakers; 
Whereas M. Pope Barrow, Jr., has served as the Legislative Counsel for 12 years, following his service as the Deputy Legislative Counsel for 4 years; 
Whereas M. Pope Barrow, Jr., has been the principal drafter over the past 30 years of Federal laws that protect the environment, preserve public lands and waterways, and promote the production and efficient use of energy resources;  
Whereas M. Pope Barrow, Jr., has provided exemplary leadership in undertaking significant programs to modernize the operations of the Office of the Legislative Counsel and the House; and 
Whereas M. Pope Barrow, Jr., has provided steady guidance in continuing the professional, nonpartisan service to which the Office of the Legislative Counsel is dedicated: Now, therefore, be it
 
That the House of Representatives expresses its gratitude to— 
(1)M. Pope Barrow, Jr., for his 40 years of service to the House; and 
(2)the Office of the Legislative Counsel for its more than 90 years of assistance in the drafting of legislation considered by the House. 
 
Lorraine C. Miller,Clerk.
